El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de becbo y de derecho de la sentencia apelada.
Visto el Artículo 395 de la Ley Hipotecaria, la Orden Judicial de 4 de Abril de 1899 y las demás disposiciones apli-cables del Código Civil vigente en esta Isla.
Fallamos-, que debemos confirmar y confirmamos la sen-tencia apelada con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras, Sulz-bacher y MacLeary.